       Case 4:18-cv-06665-JST Document 20 Filed 12/31/18 Page 1 of 10




 1 ROBBINS GELLER RUDMAN
      & DOWD LLP
 2 SHAWN A. WILLIAMS (213113)
   Post Montgomery Center
 3 One Montgomery Street, Suite 1800
   San Francisco, CA 94104
 4 Telephone: 415/288-4545
   415/288-4534 (fax)
 5 shawnw@rgrdlaw.com
           – and –
 6 TRICIA L. McCORMICK (199239)
   MICHAEL ALBERT (301120)
 7 655 West Broadway, Suite 1900
   San Diego, CA 92101
 8 Telephone: 619/231-1058
   619/231-7423 (fax)
 9 triciam@rgrdlaw.com
   malbert@rgrdlaw.com
10
   [Proposed] Lead Counsel for [Proposed] Lead Plaintiff
11
                                UNITED STATES DISTRICT COURT
12
                              NORTHERN DISTRICT OF CALIFORNIA
13
                                     SAN FRANCISCO DIVISION
14
   STEPHEN LOPES, Individually and on Behalf ) Case No. 3:18-cv-06665-JST
15 of All Others Similarly Situated,            )
                                                ) CLASS ACTION
16                               Plaintiff,     )
                                                ) NOTICE OF MOTION AND MOTION FOR
17         vs.                                  ) CONSOLIDATION OF RELATED
                                                ) ACTIONS, APPOINTMENT AS LEAD
18 FITBIT, INC., et al.,                        ) PLAINTIFF, AND APPROVAL OF
                                                ) SELECTION OF LEAD COUNSEL;
19                               Defendants.    ) MEMORANDUM OF LAW IN SUPPORT
                                                ) THEREOF
20
                                                    DATE:     February 7, 2019
21                                                  TIME:     2:00 p.m.
                                                    CTRM:     9, 19th Floor
22                                                  JUDGE:    Hon. Jon S. Tigar

23

24

25

26

27

28


     1516945_1
                 Case 4:18-cv-06665-JST Document 20 Filed 12/31/18 Page 2 of 10




            1 TO:     ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD

            2         PLEASE TAKE NOTICE that on February 7, 2019, at 2:00 p.m., or as soon thereafter as the

            3 matter may be heard in Courtroom 9 on the 19th Floor of the United States District Court for the

            4 Northern District of California, 450 Golden Gate Avenue, San Francisco, CA, 94102 before the

            5 Honorable Jon S. Tigar, class member Teamsters Local 710 Pension Fund (the “Pension Fund”) will

            6 and hereby does move this Court pursuant to the Private Securities Litigation Reform Act of 1995

            7 (“PSLRA”), 15 U.S.C. §78u-4(a)(3)(B), for an order: (1) consolidating the related actions pursuant

            8 to Fed. R. Civ. P. 42(a); (2) appointing the Pension Fund as lead plaintiff; and (3) approving the

            9 Pension Fund’s selection of Robbins Geller Rudman & Dowd LLP as lead counsel. This Motion is

       10 made on the grounds that the related actions allege substantially similar facts and raise identical legal

       11 issues, and the Pension Fund is the most adequate plaintiff to serve as lead plaintiff in the

       12 consolidated action. In support of this Motion, the Pension Fund submits herewith a Memorandum

       13 of Points and Authorities and the Declaration of Tricia L. McCormick (“McCormick Decl.”).

       14                         MEMORANDUM OF POINTS AND AUTHORITIES
       15 I.          INTRODUCTION
       16             Presently pending in this District are two related securities class action lawsuits brought

       17 pursuant to §10(b) and §20(a) of the Securities Exchange Act of 1934 (“Exchange Act”) and

       18 Securities and Exchange Commission (“SEC”) Rule 10b-5 promulgated thereunder, 17 C.F.R.

       19 §240.10b-5: (1) Lopes v. Fitbit, Inc., No. 18-cv-06665-JST; and (2) Patti v. Fitbit, Inc., 18-cv-

       20 06922-LHK (the “Related Actions”). Pursuant to the PSLRA, the Court must decide whether to

       21 consolidate the Related Actions before selecting a movant to lead this litigation on behalf of the

       22 putative class. See 15 U.S.C. §78u-4(a)(3)(B)(ii). As discussed below, the Related Actions should

       23 be consolidated pursuant to Rule 42(a) because they each involve similar legal and factual issues.

       24             Additionally, the PSLRA states that, the Court “shall appoint the most adequate plaintiff as

       25 lead plaintiff.” See 15 U.S.C. §78u-4(a)(3)(B)(ii). The lead plaintiff is the “member or members of

       26 the purported plaintiff class that the court determines to be most capable of adequately representing

       27 the interests of class members.” 15 U.S.C. §78u-4(a)(3)(B)(i). The Pension Fund should be

       28
1516945_1       NOTICE OF MOTION AND MOTION FOR CONSOLIDATION OF RELATED ACTIONS,
                APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF LEAD COUNSEL;
                MEMORANDUM OF LAW IN SUPPORT THEREOF - 3:18-cv-06665-JST                                        -1-
                 Case 4:18-cv-06665-JST Document 20 Filed 12/31/18 Page 3 of 10




            1 appointed as lead plaintiff because it: (1) timely filed this Motion; (2) has a substantial financial

            2 interest in the outcome of this litigation; and (3) will typically and adequately represent the class’s

            3 interests. See 15 U.S.C. §78u-4(a)(3)(B)(iii). In addition, the Pension Fund’s selection of Robbins

            4 Geller to serve as lead counsel should be approved because the Firm possesses extensive experience

            5 prosecuting securities class actions and will adequately represent the interests of all class members.

            6 II.      STATEMENT OF ISSUES TO BE DECIDED
            7          1.      Whether the Court should consolidate the Related Actions pursuant to Rule 42(a) of

            8 the Federal Rules of Civil Procedure;

            9          2.      Whether the Court should appoint the Pension Fund as lead plaintiff pursuant to 15

       10 U.S.C. §78u-4(a)(3)(B); and

       11              3.      Whether the Court should approve the Pension Fund’s selection of Robbins Geller as

       12 lead counsel for the class pursuant to 15 U.S.C. §78u-4(a)(3)(B)(v).

       13 III.         STATEMENT OF FACTS
       14              Fitbit is a technology company that manufactures health-related devices. The Company’s

       15 products include wearable devices – health and fitness trackers and smartwatches – that enable users

       16 to view data about their daily activity, exercise, and sleep, in real-time. Fitbit is incorporated in

       17 Delaware and its principal executive offices are in San Francisco, California. Fitbit’s Class A

       18 common stock trades on the New York Stock Exchange under the symbol “FIT.”

       19              The Lopes complaint alleges that throughout the Class Period, defendants made materially

       20 false and/or misleading statements, as well as failed to disclose material adverse facts about the

       21 Company’s business, operations, and prospects. Specifically, the Lopes complaint alleges defendants

       22 failed to disclose: (1) that the Company was struggling to transition its mission and differentiate

       23 itself from Apple Inc. and other competitors; (2) that, as such, the Company was experiencing

       24 increased competition; (3) that, as a result, demand and sell-through for the Company’s existing and

       25 new products were being negatively impacted; (4) that, as a result, the Company’s sales and financial

       26 results were weakening, and growth was slowing; (5) that the Company’s financial guidance was

       27 overstated; and (6) that, as a result of the foregoing, defendants’ statements during the Class Period

       28
1516945_1       NOTICE OF MOTION AND MOTION FOR CONSOLIDATION OF RELATED ACTIONS,
                APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF LEAD COUNSEL;
                MEMORANDUM OF LAW IN SUPPORT THEREOF - 3:18-cv-06665-JST                                          -2-
                    Case 4:18-cv-06665-JST Document 20 Filed 12/31/18 Page 4 of 10




            1 about Fitbit’s business, operations, financial results, and prospects, were materially false and/or

            2 misleading and/or lacked a reasonable basis. See Lopes, ECF No. 1 at ¶7.1

            3           On November 2, 2016, Fitbit issued a press release announcing its financial results for the

            4 third fiscal quarter of 2016, which disclosed that it was lowering its full year 2016 revenue guidance

            5 to “between $2.320 billion and $2.345 billion,” down from the previously-announced “$2.5 to $2.6

            6 billion.” Lopes, ECF No. 1 at ¶3.

            7           On this news, the price of Fitbit’s shares declined over 30%, causing substantial harm to

            8 investors.

            9           On January 30, 2017, Fitbit issued a press release announcing its preliminary fourth fiscal

       10 quarter 2016 financial results, which disclosed that the Company expected fourth quarter of 2016

       11 revenue to be in the range of $572 million to $580 million, rather than its previously announced

       12 guidance range of $725 million to $750 million. Fitbit further announced that it forecasted its annual

       13 revenue growth to be approximately 17%, rather than the previously-announced forecast of 25% to

       14 26%.

       15               On this news, the price of Fitbit’s shares declined over 15%, causing substantial harm to

       16 investors.

       17 IV.           ARGUMENT
       18               A.     This Court Should Consolidate the Related Actions to Promote
                               Efficiency
       19
                        The PSLRA requires the Court to consolidate the Related Actions before appointing a lead
       20
                plaintiff. See 15 U.S.C. §78u-4(a)(3)(B)(ii). Consolidation pursuant to Rule 42(a) is proper when
       21
                actions involve common legal and factual questions. Fed. R. Civ. P. 42(a). ‘“Courts have
       22

       23
                1
                   The allegations in the Patti complaint are nearly identical. See Patti, ECF No. 1 at ¶4
       24 (“Throughout the Class Period, Defendants made materially false and/or misleading statements
          regarding the Company’s business, operational and compliance policies. Specifically, Defendants
       25 made false and/or misleading statements and/or failed to disclose that: (i) the Company was facing
          headwinds, caused by greater competition in the marketplace; (ii) the Company was failing to
       26 differentiate its products from its competitors, including Apple Inc.’s (“Apple”) Watch; (iii)
          consequently, demand for Fitbit’s products was faltering; (iv) the Company overstated its financial
       27 guidance; and (v) as a result, the Company’s public statements were materially false and misleading
          at all relevant times.”).
       28
1516945_1       NOTICE OF MOTION AND MOTION FOR CONSOLIDATION OF RELATED ACTIONS,
                APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF LEAD COUNSEL;
                MEMORANDUM OF LAW IN SUPPORT THEREOF - 3:18-cv-06665-JST                                         -3-
                 Case 4:18-cv-06665-JST Document 20 Filed 12/31/18 Page 5 of 10




            1 recognized that class action shareholder suits are particularly well suited to consolidation pursuant to

            2 Rule 42(a) because unification expedites pretrial proceedings, reduces case duplication, avoids the

            3 need to contact parties and witnesses for multiple proceedings, and minimizes the expenditure of

            4 time and money for all parties involved.’” Hessefort v. Super Micro Computer, Inc., 317 F. Supp. 3d

            5 1056, 1060 (N.D. Cal. 2018) (Tigar, J.) (citations omitted). Furthermore, “[t]he district court has

            6 broad discretion . . . to consolidate cases pending in the same district.” Investors Research Co. v.

            7 U.S. Dist. Ct. for Cent. Dist., 877 F.2d 777 (9th Cir. 1989).

            8          The Related Actions present virtually identical factual and legal issues, alleging the same

            9 violations of the Exchange Act against similar defendants. Because these Related Actions are based

       10 on the same facts and legal issues, the same discovery will pertain to both lawsuits. Thus,

       11 consolidation is appropriate here.

       12              B.      The Pension Fund Is the “Most Adequate Plaintiff” and Should Be
                               Appointed Lead Plaintiff
       13
                       The PSLRA establishes the procedures for the appointment of a lead plaintiff in “each private
       14
                action arising under [the Exchange Act] that is brought as a plaintiff class action pursuant to the
       15
                Federal Rules of Civil Procedure.” 15 U.S.C. §78u-4(a)(1); see also 15 U.S.C. §78u-4(a)(3)(B)(i).
       16
                First, the pendency of the action must be publicized in a widely circulated national business-oriented
       17
                publication or wire service not later than 20 days after filing of the first complaint. 15 U.S.C. §78u-
       18
                4(a)(3)(A)(i). Next, the PSLRA provides that the Court shall adopt a presumption that the most
       19
                adequate plaintiff is the person or the group of persons that –
       20
                       (aa) has either filed the complaint or made a motion in response to a notice . . . ;
       21
                       (bb) in the determination of the court, has the largest financial interest in the relief
       22              sought by the class; and

       23              (cc) otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil
                       Procedure.
       24
                15 U.S.C. §78u-4(a)(3)(B)(iii)(I); In re Cavanaugh, 306 F.3d 726, 729-30 (9th Cir. 2002). The
       25
                Pension Fund meets each of these requirements and should be appointed Lead Plaintiff.
       26

       27

       28
1516945_1       NOTICE OF MOTION AND MOTION FOR CONSOLIDATION OF RELATED ACTIONS,
                APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF LEAD COUNSEL;
                MEMORANDUM OF LAW IN SUPPORT THEREOF - 3:18-cv-06665-JST                                            -4-
                    Case 4:18-cv-06665-JST Document 20 Filed 12/31/18 Page 6 of 10




            1                   1.      This Motion Is Timely
            2           The statutory notice of this action was published on November 1, 2018, advising class

            3 members of: (1) the pendency of the action; (2) the claims asserted therein; (3) the proposed Class

            4 Period; and (4) the right to move the Court to be appointed as lead plaintiff within 60 days from the

            5 date of the notice, or by December 31, 2018. See McCormick Decl., Ex. A. Because this Motion is

            6 being filed on December 31, it is timely and the Pension Fund is entitled to be considered for

            7 appointment as lead plaintiff.

            8                   2.      The Pension Fund Has a Substantial Financial Interest in the
                                        Relief Sought by the Class
            9
                        As evidenced by its PSLRA Certification, the Pension Fund purchased 52,300 shares of
       10
                Fitbit stock during the Class Period and suffered over $300,000 in losses as a result of defendants’
       11
                alleged misconduct.2 See McCormick Decl., Exs. B, C. Therefore, the Pension Fund has a
       12
                substantial financial interest in the relief sought by the class.
       13
                                3.      The Pension Fund Is Typical and Adequate of the Putative
       14                               Class
       15               In addition to possessing a significant financial interest, a lead plaintiff must also “otherwise
       16 satisf[y] the requirements of Rule 23 of the Federal Rules of Civil Procedure.” 15 U.S.C. §78u-

       17 4(a)(3)(B)(iii)(I)(cc). Rule 23 requires that “the claims or defenses of the representative parties are

       18 typical of the claims or defenses of the class; and [that] the representative parties will fairly and

       19 adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(3)-(4); Cavanaugh, 306 F.3d at

       20 730 (focusing “in particular” on typicality and adequacy at the lead plaintiff stage); Super Micro

       21 Computer, 317 F. Supp. 3d at 1060-61 (“Once a movant has demonstrated that it has the largest

       22 financial interest, it need only make a prima facie showing of its typicality and adequacy.”)

       23               The test of typicality is “‘whether other members have the same or similar injury, whether

       24 the action is based on conduct which is not unique to the named plaintiffs, and whether other class

       25 members have been injured by the same course of conduct.’” Hanon v. Dataproducts Corp., 976

       26
                2
       27              The Pension Fund suffered a loss of $305,921.17 calculated under the first-in, first-out
                accounting methodology, or $300,855.36 under the last-in, first-out methodology.
       28
1516945_1       NOTICE OF MOTION AND MOTION FOR CONSOLIDATION OF RELATED ACTIONS,
                APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF LEAD COUNSEL;
                MEMORANDUM OF LAW IN SUPPORT THEREOF - 3:18-cv-06665-JST                                              -5-
                 Case 4:18-cv-06665-JST Document 20 Filed 12/31/18 Page 7 of 10




            1 F.2d 497, 508 (9th Cir. 1992) (citation omitted). The adequacy requirement is met if no conflicts

            2 exist between the representative and class interests and the representative’s attorneys are qualified,

            3 experienced and able to vigorously prosecute the action on behalf of the class. See Fed. R. Civ. P.

            4 23(a)(4).

            5          Here, the Pension Fund purchased Fitbit securities and suffered harm when defendants’

            6 alleged misconduct was revealed. See McCormick Decl., Exs. B-C. In addition, the Pension Fund’s

            7 substantial stake in the outcome of the case indicates it has the requisite incentive to vigorously

            8 represent the class’s claims. Moreover, the Pension Fund is not aware of any conflicts between its

            9 claims and those asserted on behalf of the putative class and is not subject to any unique defenses.

       10 Finally, as discussed below, the Pension Fund has selected qualified counsel experienced in

       11 securities litigation.

       12              The Pension Fund’s common interests shared with the class, substantial financial interest in

       13 the litigation, and selection of qualified counsel demonstrate that it satisfies the Rule 23 inquiry.

       14              C.      The Court Should Approve the Pension Fund’s Selection of Counsel
       15              The PSLRA vests authority in the lead plaintiff to select and retain lead counsel, subject to

       16 the Court’s approval. See 15 U.S.C. §78u-4(a)(3)(B)(v). The Court should not disturb the lead

       17 plaintiff’s choice of counsel unless it is necessary to protect the interests of the class. In re Cohen,

       18 586 F.3d 703, 711-12 (9th Cir. 2009); Cavanaugh, 306 F.3d at 732-35. The Pension Fund has

       19 selected Robbins Geller as lead counsel in this case.

       20              Robbins Geller, a 200-attorney firm with one of its principal offices in this District, regularly

       21 practices complex securities litigation. See McCormick Decl., Ex. D. Courts throughout the

       22 country, including this Court, have recognized Robbins Geller’s significant experience in

       23 successfully litigating complex securities class actions, which has resulted in the appointment of

       24 Robbins Geller attorneys to lead roles in hundreds of complex class action securities cases. See, e.g.,

       25 Bodri v. GoPro, Inc., 2016 WL 1718217, at *5 (N.D. Cal. Apr. 28, 2016) (Tigar, J.) (finding that

       26 Robbins Geller “has extensive experience in litigating complex securities class actions” and that “the

       27 Court is satisfied that the lead plaintiff has made a reasonable choice of lead counsel”); Super Micro

       28
1516945_1       NOTICE OF MOTION AND MOTION FOR CONSOLIDATION OF RELATED ACTIONS,
                APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF LEAD COUNSEL;
                MEMORANDUM OF LAW IN SUPPORT THEREOF - 3:18-cv-06665-JST                                             -6-
                 Case 4:18-cv-06665-JST Document 20 Filed 12/31/18 Page 8 of 10




            1 Computer, 317 F. Supp. 3d at 1062 (approving Robbins Geller as lead counsel and finding that

            2 “Robbins Geller has experience as lead counsel in securities class action lawsuits, including lawsuits

            3 in this district.”); McCormick Decl., Ex. D. Accordingly, the Pension Fund’s selection of counsel is

            4 reasonable and should be approved.

            5 V.       CONCLUSION
            6          The Related Actions are substantially similar in facts and legal issues, and should be

            7 consolidated for all purposes. Additionally, the Pension Fund has satisfied each of the PSLRA’s

            8 requirements for appointment as lead plaintiff. As such, the Pension Fund respectfully requests that

            9 the Court consolidate the Related Actions, appoint the Pension Fund as Lead Plaintiff, and approve

       10 its selection of counsel.

       11 DATED: December 31, 2018                              Respectfully submitted,

       12                                                       ROBBINS GELLER RUDMAN
                                                                 & DOWD LLP
       13                                                       TRICIA L. McCORMICK
                                                                MICHAEL ALBERT
       14

       15

       16                                                                  s/ TRICIA L. McCORMICK
                                                                            TRICIA L. McCORMICK
       17
                                                                655 West Broadway, Suite 1900
       18                                                       San Diego, CA 92101
                                                                Telephone: 619/231-1058
       19                                                       619/231-7423 (fax)

       20                                                       ROBBINS GELLER RUDMAN
                                                                  & DOWD LLP
       21                                                       SHAWN A. WILLIAMS
                                                                Post Montgomery Center
       22                                                       One Montgomery Street, Suite 1800
                                                                San Francisco, CA 94104
       23                                                       Telephone: 415/288-4545
                                                                415/288-4534 (fax)
       24
                                                                [Proposed] Lead Counsel for [Proposed] Lead
       25                                                       Plaintiff

       26

       27

       28
1516945_1       NOTICE OF MOTION AND MOTION FOR CONSOLIDATION OF RELATED ACTIONS,
                APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF LEAD COUNSEL;
                MEMORANDUM OF LAW IN SUPPORT THEREOF - 3:18-cv-06665-JST                                         -7-
                 Case 4:18-cv-06665-JST Document 20 Filed 12/31/18 Page 9 of 10




            1                                     CERTIFICATE OF SERVICE

            2          I hereby certify under penalty of perjury that on December 31, 2018 e electronic filing of the

            3 foregoing with the Clerk of the Court using the CM/ECF system which will send notification of such

            4 filing to the e-mail addresses on the attached Electronic Mail Notice List, and I hereby certify that I

            5 caused the mailing of the foregoing via the United States Postal Service to the non-CM/ECF

            6 participants indicated on the attached Manual Notice List.

            7                                                      s/ TRICIA L. McCORMICK
                                                                   TRICIA L. McCORMICK
            8
                                                                   ROBBINS GELLER RUDMAN
            9                                                             & DOWD LLP
                                                                   655 West Broadway, Suite 1900
       10                                                          San Diego, CA 92101-8498
                                                                   Telephone: 619/231-1058
       11                                                          619/231-7423 (fax)
       12                                                          E-mail: triciam@rgrdlaw.com
       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28

1516945_1
0123021405                                             6789Filed
                                                              6 12/31/18 Page 10 of 10
*+,-,./ÿ1.2345+6,3.ÿ234ÿ+ÿ7+89ÿ:;<=>?@>ABBBC>DEFÿG3H98ÿ@IÿJ,6K,6Lÿ1.?I
                      Case 4:18-cv-06665-JST Document 20


96ÿ+-ÿ
M-9?643.,?ÿ*+,-ÿN36,?9ÿG,86
OPQÿSTUUTVWXYÿZ[Qÿ\PT]QÿVPTÿZ[Qÿ^_[[QX\ÙÿTXÿ\PQÿUW]\ÿ\Tÿ[Q^QWaQÿQbcZWUÿXT\W^Q]ÿST[ÿ\PW]ÿ^Z]Qd
      D9..,294ÿ734,..9ÿe496+.ÿ
      fg[Q\ZXhSQXVW^id^TcjiZ`T_XYhSQXVW^id^TcjkXW^PTU]hSQXVW^id^TcjZQk]\QWXhSQXVW^id^Tc
      l-9m,8ÿ1Iÿ7+-3n+ÿ
      Z^ZUToZhSQXVW^id^TcjkXW^PTU]hSQXVW^id^TcjcSQXoQUhSQXVW^id^TcjicZ[]PZUUhSQXVW^id^Tc
      G,3.9-ÿp9@,ÿq-+.?rÿ
      UYUZX^`hYUZX^`UZVd^Tc
      7s+4-98ÿt9.4rÿG,.9s+.ÿ
      ^UWXQPZXhYUZX^`UZVd^Tcj^PZ[UQ]bUWXQPZXbuvuvhQ^SdkZ^Q[k[Td^Tc
      Ew8+.ÿE+5w9-8ÿ*w?xÿ
      ]c_^ihSQXVW^id^TcjiZ`T_XYhSQXVW^id^Tcj[kQUZ`ThSQXVW^id^Tcj[Q^T[y]Q^ShSQXVW^id^Tc
      G98-9rÿJÿz346.3rÿ
      UkT[\XT`hYUZX^`UZVd^Tc
      {3K946ÿ|,.?9.6ÿz43./+rÿ
      [k[TXYZ`hYUZX^`UZVd^TcjWXSThYUZX^`UZVd^Tcj[TgQ[\bk[TXYZ`b}~v~hQ^SdkZ^Q[k[Td^Tc
      G+w49.?9ÿ*Iÿ{389.ÿ
      U[T]QXh[T]QXUQYZUd^TcjUZ[[`d[T]QXhQZ[\PUWXidXQ\
*+.w+-ÿN36,?9ÿG,86
OPQÿSTUUTVWXYÿW]ÿ\PQÿUW]\ÿTSÿZ\\T[XQ`]ÿVPTÿZ[Qÿ.36ÿTXÿ\PQÿUW]\ÿ\Tÿ[Q^QWaQÿQbcZWUÿXT\W^Q]ÿST[ÿ\PW]ÿ^Z]QÿVPTÿ\PQ[QST[Q
[Q_W[QÿcZX_ZUÿXT\W^WXYdÿT_ÿcZ`ÿVW]Pÿ\Tÿ_]Qÿ̀T_[ÿcT_]Qÿ\Tÿ]QUQ^\ÿZXyÿ^Tk`ÿ\PW]ÿUW]\ÿWX\Tÿ̀T_[ÿVT[yÿk[T^Q]]WXY
k[TY[ZcÿWXÿT[yQ[ÿ\Tÿ^[QZ\QÿXT\W^Q]ÿT[ÿUZgQU]ÿST[ÿ\PQ]Qÿ[Q^WkWQX\]d
    ÿÿ




 2222 !"!#53$%&&1'&1'1$('")0)40                                              020
